UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
STEPHEN A. VOGEL,                     :                                                 6/3/2021
                                      :
                      Plaintiff,      :
                                      :          ORDER
     - against -                      :
                                      :     20 Civ. 9301 (VM)
DAVID BORIS and MARSHALL KIEV,        :
                                      :
                      Defendants.     :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

        A Complaint in the above captioned matter was filed on November 5,
2020. (Dkt. No. 1.) Defendants and Plaintiff exchanged premotion letters,
which the Court construed as a motion to dismiss the Complaint and denied
on April 28, 2021. (See Dkt. No. 21.) Defendants filed an Answer and
Counterclaims on May 12, 2021. (Dkt. No. 22.) Plaintiff filed an Answer
to the Counterclaims on June 2, 2021. (Dkt. No. 23.)
        The parties are hereby directed to submit a joint letter, within
thirty (30) days of the date of this Order, addressing the following in
separate paragraphs: (1) a brief description of the case, including the
factual    and    legal   bases    for   the       claim(s)   and    defense(s);      (2)   any
contemplated motions; (3) the prospect for settlement; and (4) whether
the parties consent to proceed for all purposes before the Magistrate
Judge designated for this action. The parties are also directed to submit
a completed Case Management Plan that provides that discovery is to be
completed within four months unless otherwise permitted by the Court. A
model    Case    Management   Plan       is   available       on    the    Court’s    website:
https://nysd.uscourts.gov/hon-victor-marrero.
        Submissions    must   be    made      in    accordance      with    Judge    Marrero’s
Emergency Individual Rules and Practices in Light of COVID-19, available
at the Court’s website.


Dated:          JUNE 3, 2021
                New York, New York

                                              ___________________________
